UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54133 CENTURY NEXT FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) LOUISIANA 27-2851432 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 505 North Vienna St., Ruston, Louisiana (Address of principal executive offices) (Zip Code) (318) 255-3733 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: $.01 par value Common Stock: 1,058,000 shares issued and outstanding at November 9, 2011 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 2 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) CENTURY NEXT FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) September 30, 2011 December 31, 2010 ASSETS Cash and cash equivalents $ $ Debt securities: Available-for-sale Held-to-maturity (including $104 and $137 at fair value) Total Debt Securities Federal Home Loan Bank stock Loans: Loans, net of unearned income Loans held for sale Allowance for loan losses ) ) Net Loans Accrued interest receivable Premises and equipment, net of accumulated depreciation of $1,623 and $1,499 Foreclosed assets 9 21 Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits Noninterest-bearing $ $ Interest-bearing Total Deposits Advances from borrowers for insurance and taxes 82 37 Short-term borrowings (FHLB advances and resale agreements) Long-term borrowings (FHLB advances) Accrued interest payable 20 18 Other liabilities Total Liabilities Stockholders’ equity: Preferred Stock, $.01 par value – 1,000,000 shares authorized; none issued - - Common Stock, $.01 par value – 9,000,000 shares authorized; 1,058,000 issued and outstanding 11 11 Additional paid-in capital Unearned shares held by Recognition and Retention Plan (15,000 and 0 shares) ) - Unearned ESOP Shares (63,369 and 65,870 shares) ) ) Retained earnings Accumulated other comprehensive income-net of taxes, $51 and $37 72 Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 CENTURY NEXT FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended September 30 Nine Months Ended September 30 (In thousands, except share data) INTEREST INCOME Loans (including fees) $ Debt securities: Taxable 30 38 Tax-exempt 3 2 10 11 Other 3 - 4 1 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 2 3 5 8 Long-term debt 7 - 14 - Total Interest Expense Net Interest Income Provision for loan losses 18 26 31 28 Net Interest Income After Loan Loss Provision NON-INTEREST INCOME Service charges on deposit accounts 49 43 Loan servicing fees Gain (loss) on sale of loans (9
